Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

 	In response to the Communications dated March 16, 2020, claims 1-8 are active in 

this application.

Specification

 	If there are cross-reference to related applications, please include the 

respective patent numbers, if known.


Foreign Priority

 	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)
  (d), which papers have been placed of record in the file.


Information Disclosure Statement

 	The information disclosure statements filed March 16, 2020 have been considered.


Claim Objections

 	Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim  Rejections-  35  U.S.C.  §   102


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pyo et al. [US Patent Application # 20150364178].
With respect to claim 1, Pyo et al. disclose a storage device [figs. 1, 2, and 4] comprising: a first wiring [BL or WL or SL]; a second wiring [WL or BL]; and a first memory cell [MC], wherein the first memory cell includes a first transistor [CT] and a first magnetic tunnel junction device [MTJ], wherein one of a source and a drain of the first transistor is electrically connected to the first wiring [SL], wherein the other of the source and the drain of the first transistor is electrically connected to one terminal of the first magnetic tunnel junction device [figs. 2 and 4], wherein another terminal of the first magnetic tunnel junction device is electrically connected to the second wiring [BL], and wherein the first transistor includes an oxide semiconductor in its channel formation region [fig. 2 and par. 0011].
With respect to claim 4, Pyo et al. disclose the first magnetic tunnel junction device [fig. 2] includes a stacked-layer structure of a flexible layer [L1], an insulating layer [L2], and a fixed layer [L3].
With respect to claim 7, Pyo et al. disclose an electronic component incorporating the storage device according to claim 1.  A sim card incorporating claim 1. See pars. 0128-0140.
With respect to claim 8, Pyo et al. disclose an electronic device incorporating the electronic component according to claim 7. A mobile device incorporating a sim card. See pars. 0128-0140.


Allowable   Subject   Matter

 	Claims 2 and 3 are allowable over the prior art of record.

 	The following is an Examiner's statement of reasons for the indication of
  allowable subject matter: the prior art of records does not show (in addition to the other
  elements in the claim) the following:
-with respect to claim 2, wherein the sense amplifier circuit includes a second transistor constituting a CMOS-type SRAM cell, wherein the sense amplifier circuit is electrically connected to the first wiring or the second wiring, and wherein the second transistor includes silicon in its channel formation region.
-with respect to claim 5, the first transistor includes a back gate electrode.
-with respect to claim 6, a second memory cell, wherein the second memory cell includes a fourth transistor and a second magnetic tunnel junction device, wherein the fourth transistor includes an oxide semiconductor in its channel formation region, wherein the first transistor and the fourth transistor are provided in different layers, and wherein the first magnetic tunnel junction device and the second magnetic tunnel junction device are provided in the same layer.

Conclusion

 	For applicant’s benefit portions of the cited reference(s) have been cited to aid in
the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
 	When responding to the Office action, Applicants are advised to provide
the Examiner with line and page numbers of the application and/or references cited to assist the Examiner in the prosecution of this case.
 
 	Any inquiry concerning this communication or earlier communications

 	Any inquiry of a general nature or relating to the status of this application.
should be directed to the Group receptionist whose telephone number is (571) 272-1650.



/MICHAEL T TRAN/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        January 28, 2021